PER CURIAM.
Having considered the appellant’s response to this Court’s order of July 13, 2006, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on March 20, 2006, appealing the order on the appellant’s postconviction motion, rendered on February 13, 2006, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order and the unauthorized motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. RApp. P. 9.110(b).
DISMISSED.
ALLEN, WEBSTER, and DAVIS, JJ„ concur.